Citation Nr: 1626955	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a laceration to the left frontal scalp.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 
INTRODUCTION

The Veteran had active military service from April 1986 to August 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In November 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board, most recently in February 2015, at which time the issue on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran has a non-visible, slight depression on his left frontal scalp that measures 0.1 centimeters (cm) by 3 cm.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a laceration to the left frontal scalp have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in February 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The February 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center treatment notes have been obtained.  He has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease or disability therefrom are sufficient. Coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Scars of the head, face, or neck are rated based primarily on characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  Under that diagnostic code, a 10 percent rating is warranted for scars of the head, face, or neck with one characteristic of disfigurement.  

A 30 percent rating is warranted for scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), checks, lips); or, with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).

A 50 percent rating is warranted for scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), checks, lips); or, with four or five characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  
An 80 percent rating is warranted for scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), checks, lips); or, with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).

Note (1) outlines the characteristics of disfigurement, for purposes of evaluation under 38 U.S.C.A. §38 C.F.R. § 4.118, as: a scar five or more inches (13 or more cm) in length, a scar at least one-quarter inch (0.6 cm) wide at the widest part, surface contour of a scar is elevated or depressed on palpation, a scar is adherent to underlying tissue, skin is hypo or hyper-pigmented in an area exceeding six square inches (39 square cm), skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square cm), underlying soft tissue is missing in an area exceeding six square inches (39 square cm), and skin is indurated and inflexible in an area exceeding six square inches (39 square cm).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).

Note (4) instructs to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck; such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 U.S.C.A. §38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation under Diagnostic Code 7800.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  
Analysis

The Veteran asserts that his left frontal scalp scar is productive of disfigurement worse than that contemplated by the currently assigned 10 percent rating.

At a March 2009 VA examination, the Veteran was not found to have a visible frontal left scalp scar.  However, the examiner noted that there was palpation of a slight depression measuring 0.1 cm by 3 cm.  There was no tenderness to palpation of the depressed area.  The depressed area did not cause limitation of motion or loss of function.  There was no underlying soft tissue damage, skin ulceration or breakdown, or underlying tissue loss.  There was no elevation of the skin or disfigurement of the head, face, or neck.  The skin depression was the same color as normal skin and the texture was noted to be normal.  The skin depression was without induration or inflexibility.  The examiner diagnosed healed left frontal scalp secondary to laceration without disfigurement of the head.  The examiner noted the only residual was the slight depression of the scalp without visible scarring.  

At an August 2011 VA examination, the Veteran was not found to have a visible scar on his forehead, or to the left frontal/parietal scalp area as indicated.  The examiner noted that, while not visible, there was a very vague palpable indentation in frontal left scalp area.  The depressed area measured 0.1 cm by 2.8 cm from within one inch inside the hairline.  The depressed area was noted to run in a linear line, frontal to posterior left frontal/parietal scalp area.  The depressed area was not visible or painful and was superficial.  There was no sign of skin breakdown inflammation, edema, or keloid formation.  The depressed area was not productive of any disabling effects.  The examiner specifically noted that there was no gross distortion or asymmetry of any feature or paired set of features.  Color photographs taken at the time of examination did not reveal a visible scar. 

Further review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities.  However, there is no indication from the VA Medical Center treatment notes of record that he receives treatment for his residual scar.  Therefore, there is no evidence showing the scar to be productive of symptoms or to be the cause of any disfigurement worse than that described in the VA examination reports of record.  

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the residuals of a laceration to his left frontal scalp.  In this regard, there is no evidence that the Veteran has a head, face, or neck scar with visible or palpable tissue loss, gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), checks, lips), or two or three characteristics of disfigurement.  In fact, the Veteran does not even have a visible scar.  Therefore, a rating in excess of 10 percent is not warranted at this time.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating, even when considered in conjunction with the Veteran's other service-connected disabilities.  The evidence does not show frequent hospitalization beyond that envisioned by the currently assigned rating.  Further, the evidence does not show marked interference with employment.  Thus, the Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2015).


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a laceration to the left frontal scalp is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


